Citation Nr: 0531162	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-43 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel







INTRODUCTION

The veteran served on active military duty from November 1969 
to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  Specifically, in that decision, the RO, 
in pertinent part, denied service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during service, 
or within one year of separation from the service, and is not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service and 
may not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
The VCAA provides, among other things, that the VA will make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The veteran in this case was informed of the evidence needed 
to substantiate his claim, the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied by way of a April 2004 letter from the RO, a July 2004 
rating decision, and a November 2004 Statement of the Case.  
The April 2004 letter, provided to the veteran prior to the 
decision in this case, notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran provide any 
information or evidence in the veteran's possession that 
pertains to the claim.  Thereafter, the veteran received the 
July 2004 rating decision and the November 2004 Statement of 
the Case.  Collectively, these documents issued in connection 
with this appeal notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA treatment 
records are associated with the claims file.  Additionally, 
the RO obtained a VA audiological opinion in June 2004 
regarding the issue of whether the veteran's hearing loss was 
related to noise exposure during service.  Neither the 
veteran nor his representative have made the RO or the Board 
aware of any other evidence that needs to be obtained in 
connection with the veteran's claim.  Accordingly, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

The veteran contends that he has bilateral hearing loss as a 
result of noise exposure in service.  The veteran's November 
1969 pre-induction examination reported no complaints, 
treatment or diagnosis of hearing loss.  The veteran was 
administered an audiological examination at that time which 
revealed normal puretone threshold levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
N/A
0
LEFT
15
10
5
N/A
5

Thereafter, the veteran underwent an August 1971 medical 
board/service separation examination with an audiological 
examination that revealed the following puretone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
20
0
20
20
15

The veteran filed his claim for hearing loss in March 2004.

In June 2004, the veteran underwent an audiological 
examination at the VA facility in Omaha, Nebraska.  The 
examination indicated that the veteran had high frequency 
sensorineural hearing loss bilaterally with maximum word 
recognition scores of 96 percent for the right ear and 94 
percent for the left ear.





HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
35
40
LEFT
15
15
20
30
55

In March 2004, the veteran requested service connection for 
hearing loss.
In May 2004, the RO requested a medical opinion as to whether 
it was as likely as not that the veteran's hearing loss was 
related to military noise exposure.  A physician at the VA 
facility at the Omaha VA Medical Center reviewed the 
veteran's claims file and noted that the veteran reported 
that he was exposed to gunfire, mortar, and general combat 
noise.  Also, the veteran reported that he was exposed to 
"heavy machinery and electrical equipment."  The physician 
also noted that the veteran's "hearing was within normal 
limits at Pre-induction and Military Separation."  She 
opined that since the veteran's hearing was within normal 
limits upon separation from service, "it is unlikely that 
this present hearing loss is related to Military service."

After reviewing the veteran's service medical records, and 
the June 2004 VA audiological opinion, the RO denied service 
connection in a July 2004 rating decision on the basis that 
even though he was exposed to acoustic trauma as a combat 
veteran, the fact that the records show no complaint, 
treatment for or diagnosis of hearing loss, makes it unlikely 
that the veteran's current hearing loss is related to his 
military service.  The veteran submitted a Notice of 
Disagreement in September 2004.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court")" 
has held that the absence of evidence of a hearing loss 
disability in service is not fatal to the veteran's claim. 
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
Court has also held that evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection. See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).

Initially, the Board notes that the veteran had combat 
service.  As such, the Board will accept the veteran's 
allegations of in service acoustic trauma.  The medical 
evidence, however, does not show any hearing loss.  
Specifically, neither the veteran's service induction 
examination or his separation examination indicated that the 
veteran experienced problems with hearing loss during 
service.  Nor is there evidence that the veteran experienced 
any hearing problems that manifested to a degree of 10 
percent or more within one year from his separation from 
service.

However, it is still possible for the veteran to be service 
connected for hearing loss that manifested several years 
after service if there is evidence showing that the current 
hearing loss is causally related to injury or disease 
suffered in service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  The findings of puretone thresholds of 40 decibels 
at 4000 Hertz on the June 2004 audiological examination 
demonstrates that the veteran's current bilateral hearing 
loss is at a level considered to be a disability for VA 
purposes.  Now the Board must determine if there is evidence 
that the current bilateral hearing loss is causally related 
to an injury or disease suffered in service.

In the July 2004 rating decision, the RO found that as a 
combat veteran he was exposed to acoustic trauma while in 
service.  The veteran's receipt of the Combat Infantryman's 
Badge while serving in the Republic of Viet Nam is indicative 
of his combat service and so it was proper for the RO to 
conclude that he was exposed to acoustic trauma.  However, 
because the veteran's current hearing loss at 4000 Hertz did 
not manifest itself until many years after his separation 
from service in August 1971, the Board must examine the 
evidence or record to determine whether there is a nexus 
between the veteran's in-service acoustic trauma and his 
current hearing loss.  Again, the Board notes that within the 
veteran's June 2004 VA audiological examination, the 
physician stated that since the veteran's hearing was within 
normal limits upon separation from service, "it is unlikely 
that this present hearing loss is related to Military 
service."  The veteran was advised of this evidence in the 
July 2004 rating and the November 2004 statement of the case 
and there is no evidence to the contrary aside from the 
veteran's lay statements.  The Board acknowledges the 
veteran's assertions, but as a lay person the veteran can 
only report on observable symptoms and is not competent to 
render medical opinions regarding the etiology of disorders 
and disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


